Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 9-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoueir et al (Pub. No.:  US 2012/0134200) in view of Asao et al (Pub. No.:  US 2007/0091673).
3. 	Regarding independent claim 9, Khoueir et al teaches a memory device (Fig. 1 for example), comprising: a semiconductor substrate (Fig. 4, #134); a bottom electrode (Fig. 4, #144, paragraph [0032], lines 2-3) disposed over (see Fig. 4) the semiconductor substrate (Fig. 4, #134); a first memory element (Fig. 4, #108, MTJ2)  disposed over (see Fig. 4)  the bottom electrode (Fig. 4, #144, paragraph [0032], lines 2-3); a second memory element (Fig. 4, #108, MTJ2) disposed over (see Fig. 4)  the bottom electrode (Fig. 4, #144, paragraph [0032], lines 2-3) and adjacent to (see Fig. 4, where MTJ2 and MTJ2 are right next to each other)  the first memory element (Fig. 4, #108, MTJ2) ; a top electrode (Fig. 4, #146, or #112 can be considered as top electrode) disposed over (see Fig. 4) the first and second memory element (Fig. 4, #108, MTJ1, paragraph [0032], lines 3-4) s; and wherein the first and second memory elements (Fig. 4, #108, MTJ2, MTJ1) are electrically coupled in parallel between (see Fig. 4)  the top (Fig. 4, BL or #146) and bottom electrode (Fig. 4, #144, paragraph [0032], lines 2-3)s, and wherein the first memory element (Fig. 4, #108, MTJ2)  has a first threshold voltage greater than (Fig. 4, paragraph [0034], lines 7-8) a second threshold voltage of the second memory element (Fig. 4, #108, MTJ1, paragraph [0032], lines 3-4) 
Khoueir et al is silent with respect to wherein an outer sidewall of the first memory element is aligned with a first outer sidewall of the top electrode and an outer sidewall of the second memory element is aligned with a second outer sidewall of the top electrode.  
Asao et al teaches an outer sidewall (Fig. 4, the outer sidewall of #11-2) of the first memory element (Fig. 4, #11-2) is aligned with a first outer sidewall (Fig. 4, the left outer side wall of #38-2) of the top electrode (Fig. 4, #38-2) and an outer sidewall (Fig. 4, the right outer sidewall of #11-3) of the second memory element (Fig. 3, #11-3) is aligned with a second outer sidewall (Fig. 4, the right outer sidewall of #38-2) of the top electrode (Fig. 4, #38-2).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the teachings of Asao et al to the teaching of Khoueir et al such that electrode outer sidewall aligned with memory element outer sidewall would simplify the fabrication processing. 
4. 	Regarding claim 10, Khoueir et al teaches when viewed from a top-view the first memory element (Fig. 4, #108, MTJ2) has a first area (Fig. 4, #108, MTJ2, paragraph [0034], lines 5-7) less than (see Fig. 4, one of the memory element #108 cross section area is bigger than the other) a second area (Fig. 4, #108, MTJ1, paragraph [0034], lines 5-7) of the second memory element (Fig. 4, #108, MTJ1, paragraph [0032], lines 3-4) .  
5. 	Regarding claim 11, Khoueir et al teaches the first and second memory elements (Fig. 4, #108, MTJ1, paragraph [0032], lines 3-4) have a same height (see Fig. 4).  
6. 	Regarding claim 12, khoueir et al teaches an access device (Fig. 4, #138, #140, #136) electrically coupled (see Fig. 4) to the bottom electrode (Fig. 4, #144, paragraph [0032], lines 2-3) and configured to apply a bias voltage (Fig. 4, paragraph [0033]) to the first memory element (Fig. 4, #108, MTJ2)  and the second memory element (Fig. 4, #108, MTJ1, paragraph [0032], lines 3-4) .  
7. 	Regarding claim 13, Khoueir et al teaches a third memory element (Fig. 4, where Fig. 4 showed only with two MTJs however more than one MTJ elements as one cell is very common see Lin et al (US Patent 7,154,798) as an example), wherein the third memory element has a third threshold voltage less than the second threshold voltage (Fig. 9).  
8. 	Regarding claim 14, Khoueir et al teaches the first, second, and third memory elements (Fig. 4, #108) are configured as spin-transfer torque magnetoresistive random-access memory (STT- MRAM) cells, respectively (see abstract, lines 1-3).  
9. 	Regarding claim 15, Khoueir et al teaches the first and second memory element (Fig. 4, #108, MTJ1, paragraph [0032], lines 3-4) s have maximum resistance values different from one another (Fig. 7, see paragraph [0032]).  
10. 	Regarding claim 16, Khoueir et al teaches all of the limitation s discussed above (from which these claims depend). 
Khoueir et al is silent with respect to a single bottom surface of the top electrode continuously extends from the first outer sidewall of the top electrode to the second outer sidewall of the top electrode, and wherein the single bottom surface of the top electrode directly contacts a top surface of the first memory element and directly contacts a top surface of the second memory element.  

Asao et al teaches a single bottom surface of the top electrode continuously extends from the first outer sidewall of the top electrode to the second outer sidewall of the top electrode, and wherein the single bottom surface of the top electrode directly contacts a top surface of the first memory element and directly contacts a top surface of the second memory element (please see the structure of Fig. 4, #38-2).  

It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the teachings of Asao et al to the teaching of Khoueir et al such that electrode outer sidewall aligned with memory element outer sidewall would simplify the fabrication processing. 

11.	Regarding claim 17, Khoueir et al teaches the first and second memory elements (Fig. 4, #108, MTJ1, paragraph [0032], lines 3-4) comprise a same stack of memory layers (see Fig. 2, Fig. 3). 

12.	Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoueir et al (Pub. No.:  US 2012/0134200) in view of Han et al (Pub. No.:  US 2012/0134200) and further view of Asao et al (Pub. No.:  US 2007/0091673).
 
13. 	Regarding independent claim 18, Khoueir et al teaches a method for forming a memory device, the method comprising: forming a stack of memory layers (Fig. 4, MTJ1, MTJ2) and over a semiconductor substrate (Fig. 4, #134); wherein the plurality of memory elements (Fig. 4, MTJ1, MTJ2) respectively have different areas (Fig. 4, paragraph [0034], lines 3-8) as viewed from a top-view of the plurality of memory elements (Fig. 4, MTJ1, MTJ2); and forming a top electrode (Fig. 4, #146, or #112 can be considered as top electrode) over the plurality of memory elements (Fig. 4, MTJ1, MTJ2).
Khoueir et al is silent with respect to forming a masking layer over the stack of memory layers; performing a removal process on the stack of memory layers according to the masking layer to define a plurality of memory elements;
HAN et al teaches forming a masking layer (Fig. 5C, HMP) over the stack of memory layers (Fig. 5C, MTJL); performing a removal process (Fig. 5C to Fig. 5D) on the stack of memory layers (Fig. 5C, HMP) according to the masking layer (Fig. 5C, HMP) to define (Fig. 5C-Fig. 5D, paragraph [0076]) a plurality of memory elements (Fig. 5D, MTJP);
Both Khoueir et al and Han et al are silent with respect to  wherein the plurality of memory elements comprises a first memory element and a second memory element, wherein a first outer sidewall of the bottom electrode is aligned with a sidewall of the first memory element and a second outer sidewall of the bottom electrode is aligned with a sidewall of the second memory element, and wherein a top surface of the bottom electrode continuously extends from the first outer sidewall to the second outer sidewall
Asao et al teaches forming a bottom electrode (Fig. 4, #36-1) over a semiconductor substrate (Fig. 4, #31);  wherein the plurality of memory elements (Fig. 4, #11-1, #11-2 for example) comprises a first memory element (Fig. 4, #11-1) and a second memory element (Fig. 4, #11-2), wherein a first outer sidewall of the bottom electrode (Fig. 4, the left outer sidewall of #36-1) is aligned with a sidewall of the first memory element (Fig. 4, the left outer side wall of #11-1) and a second outer sidewall of the bottom electrode (Fig. 4, the right outer sidewall of #36-1)  is aligned with a sidewall of the second memory element (Fig. 4, the right outer side wall of #11-2), and wherein a top surface of the bottom electrode (Fig. 4, the top surface of #36-1) continuously extends from the first outer sidewall to the second outer sidewall (see Fig. 4 #36-1 structures).
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the teachings of Han et al to the teaching of Khoueir et al such that masking layer would help memory layers formed as individual memory cells.
14. 	Regarding claim 19, Khoueir et al teaches segments with widths that are different from one another (see Fig. 4, MTJ2 vs MTJ1)
Khoueir et al is silent with respect to the masking layer.
Han et al teaches the masking layer (see Fig. 5C, HMP, CMP)
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the teachings of Han et al to the teaching of Khoueir et al such that masking layer would help memory layers formed as individual memory cells.

Allowable Subject Matter
16.	Claims 1-8 are allowed.
17.	With respect to independent claims 1, there is no teaching, suggestion, or motivation for combination in the prior art to  a third memory element disposed between the bottom electrode and the top electrode, wherein the second memory element is spaced laterally between the first memory element and the third memory element, wherein the first memory element, the second memory element, and the third memory element respectively have a first shape when viewed in cross-section, and wherein the first memory element, the second memory element, and the third memory element each have different shapes from one another when viewed from a top-view.
18.	With respect to dependent claims 2-8, since these claims are depending on claim 1, therefore claims 2-8 are allowable subject matter. 
19.	Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
20.	With respect to claim 20, there is no teaching, suggestion, or motivation for combination in the prior art to a first outer sidewall of the top electrode is aligned with the first outer sidewall of the bottom electrode and a second outer sidewall of the top electrode is aligned with the second outer sidewall of bottom electrode.
 




Response to Amendment
19.	Applicant’s arguments with respect to claim 1 has been considered but are moot in view of the new ground(s) of rejection, necessitated by amendment.  See the rejection above.

Conclusion
24.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Han Yang whose telephone is (571) 270-3048.  The examiner can normally be reached on Monday-Friday 8am-5pm with alternate Friday off.
21.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HY
07/20/2022

/Han Yang/
Primary Examiner, Art Unit 2824